                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

QUINCY DEMOND BLAKELY and                 §
KIMBERLY BLAKELY,                         §
                                          §
             Plaintiffs,                  §
                                          §
V.                                        §          No. 3:16-cv-2801-K-BN
                                          §
JEANETTE L. KELLY, ET AL.,                §
                                          §
             Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding none,

the Court ACCEPTS the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge.

       The Court therefore GRANTS the motions to dismiss [Dkt. Nos. 26 & 27] and

DISMISSES with prejudice all claims against the City of Dallas and certain claims

asserted against Officers Steve Gomez, Jr., Pamela Hampton-Bradley, Francisco J.

Mireles, Fidel Padron, Robert Ramsey, Pablo Rojas, and Fernando Silva – claims based

on equal protection, due process, the Texas constitution, and an alleged conspiracy

       These individual defendants shall file an answer to the remaining claims in

Plaintiffs’ operative complaint within 14 days of entry of this order. And the Court
RE-REFERS this action to United States Magistrate Judge David L. Horan for further

pretrial management.

      SO ORDERED.

      Signed May 7th, 2019.


                                      ____________________________________
                                      ED KINKEADE
                                      UNITED STATES DISTRICT JUDGE




                                        2
